Response to Remark

This communication is considered fully responsive to the amendment filed on 11/19/21.
a. Independent claim 1 has been amended.
b. Rejection to claim under Double Patenting is withdrawn since T.D. has been filed accordingly.
c. Objections to the specification is withdrawn since it has being amended accordingly.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagaraj et al. (US 2012/0179796, “Nagaraj”) in view of Kanljung et al. (US 6,438,108, “Kanljung”).
Regarding claim 1, Nagaraj discloses a method of reducing a bandwidth usage of a network, the method comprising:
- intercepting a plurality of data packets transmitted between a source Transmission Control Protocol (TCP) client and one or more destination TCP clients (See 308 and 110 fig.3 and ¶.96, select and perform packet optimization at the intermediate node between Requesting site and Providing site; See fig.1 and ¶.81, a TCP connection may be a client-server connection …three way handshake by using a SYN message and ACK message);
extracting one or more TCP acknowledgements within the plurality of data packets (See ¶.81, the server S may acknowledge the request through sending a SYN-ACK packet back to the client C and then the client C may respond to the SYN-ACK with an ACK sent by the client C to the server S. Once the client C sends the ACK the client-server a connection may be established. Based on an initiation of the client-server connection establishment, the branch or the headquarters may be the client site and/or the server 106 site; Examiner’s Note: the limitation “identifying” is replaced with “extracting”, however the definition and/or function of “acknowledgement” is that it is acknowledged by reading, parsing, identifying, or extracting ACK information from the packet because the server S may acknowledge the request through sending a SYN-ACK packet back to the client C and then the client C may respond to the SYN-ACK with an ACK sent by the client C to the server S. Once the client C sends the ACK the client-server a connection may be established. Otherwise, the connection can not be established without acknowledging by extracting, identifying, or parsing the packets to read information in the fields of the packets).
Nagaraj does not explicitly discloses what Kanljung discloses,
- buffering the TCP acknowledgements for a predetermined amount of time (Kanljung, See 3 fig.3, which shows a last received client Ack and a last sent client Ack from/to a client, “ack1” and “ack2”; See 110 fig.5, at selected interval; See col.3, lns.50-52, a preselected intervals; See 105 fig.5, the regenerated acknowledgements are queued/buffered in their original order for transmission); 
- summarizing the TCP acknowledgements once the predetermined amount of time has elapsed into one or more summary acknowledgements (Kanljung, See col.5, lns.25-32, the single acknowledgment packet also includes the time that has elapsed between the insertion of the first and last acknowledgments in the queue 40 (FIG. 2) prior to compression .DELTA.t 85. After compression, the packet 65 is reinserted into the queue 40 for transmission on the reverse path 30. Since the queue 40 is now empty, the packet 65 is transmitted as soon as the packet currently being transmitted by the receiving system 20 has been transmitted); and 
- transmitting the one or more summary acknowledgements to the destination clients (Kanljung, See, col.5, lns.38-43, each of the regenerated acknowledgments 55 are scheduled for transmission to the receiver system 10 at an interval of Δt/n (i.e., their original interval prior to compression), therefore transmission occurs when ΔACK = Δt, whereby being equal ΔACK is at least as great as Δt).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “buffering the TCP acknowledgements for a predetermined amount of time; summarizing the TCP acknowledgements once said predetermined amount of time has elapsed into one or more summary acknowledgements; transmitting the one or more summary acknowledgements to said destination clients” as taught by Kanljung into the system of Nagaraj, so that it provides a way of reducing the risk of congestion, the risk of congestion related losses causing slow starts and reduced throughput are minimized and the faster transmission of acknowledgments provide for faster detection and retransmission (Kanljung, See col.5, lns.60-67).

Regarding claim 4, it is a system claim corresponding to the method claim 1, except the limitation “a network device located between the source TCP client and the one or more destination TCP (See 308 and 110 fig.3 and ¶.96, select and perform packet optimization at the intermediate node between Requesting site and providing site)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nagaraj in view of Kanljung and further in view of Jagadeeswaran et al. (US 2011/0185073, “Jagadeeswaran”).
Regarding claim 2, Nagaraj and Kanljung do not explicitly discloses what Jagadeeswaran discloses “the TCP acknowledgements are related to a single TCP session (See ¶.227, sharing of ACK packet for each TCP session).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of “the TCP acknowledgements being related to a single TCP session” as taught by Jagadeeswaran into the system of Nagaraj and Kanljung, so that it provides a way of setting for a particular client and/or server during a session (Jagadeeswaran, See ¶.232).

Regarding claim 3, Nagaraj and Kanljung do not explicitly disclose what Jagadeeswaran discloses “the TCP acknowledgements are related to a plurality of TCP sessions (See ¶.226-227, TCP sessions).”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant's invention to apply the method of "the TCP acknowledgements being related to a plurality of TCP sessions” as taught by Jagadeeswaran into the system of Nagaraj and Kanljung, so that it provides a way of a plurality of sessions by using option number that identifying option field within ACK data packet (Jagadeeswaran, See ¶.227).

Regarding claims 5 and 6, they are claims corresponding to claims 9 & 10, respectively and are therefore rejected for the similar reasons set forth in the rejection of the claims.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.
At pages 5-6, applicant argues that any combination of Nagaraj and Kanljung fail to disclose “extracting acknowledgements in order to buffer them and the acknowledgements are created by the client, not the system” as Nagaraj disclosed [applicant’s added emphasis].
[In data networking], an acknowledgment (ACK) is a signal that is passed between communicating processes, computers, or devices to signify acknowledgment, or receipt of message, as part of a communications protocol. The negative-acknowledgment (NAK or NACK) is a signal that is sent to reject a previously received message or to indicate some kind of error. Acknowledgments and negative acknowledgments inform a sender of the receiver's state so that it can adjust its own state accordingly. Many protocols are acknowledgment-based, meaning that they positively acknowledge receipt of messages. The internet's Transmission Control Protocol (TCP) is an example of an acknowledgment-based protocol. When computers communicate via TCP, received packets are acknowledged by sending back a packet with an ACK bit set. The TCP protocol allows these acknowledgments to be included with data that is sent in the opposite direction. [Wikipedia].
In reply, ¶.[0081] of Nagaraj discloses that “the server S may acknowledge the request through sending a SYN-ACK packet back to the client C and then the client C may respond to the SYN-ACK with an ACK sent by the client C to the server S. Once the client C sends the ACK the client-server a connection may be established.” [emphasis added].
In other words, a client C also creates ACK to respond to the SYN-ACK. As shown in Wikipedia’s definition, the ACK or NACK needs to be acknowledged by reading, parsing, or extracting the “ACK bit set” and temporarily saved in a buffer for further processing of functions described in para.[0081]. The limitation “identifying” is replaced with “extracting” in this amendments, however the definition and/or function of “acknowledgement” in data network is that it is acknowledged by reading, parsing, identifying, or extracting ACK related information from the packet. Otherwise, the connection can not be established without acknowledging by extracting, identifying, or parsing the packets to read ACK bit set information in the fields of the packets. Therefore, the examiner disagrees respectfully.

                                                                   Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
		 
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG H PARK whose telephone number is (571)272-8565. The examiner can normally be reached on Mon-Fri during M-F: 6:30 AM-3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-56305630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/            Primary Examiner, Art Unit 2411